Case: 13-51146      Document: 00512775708         Page: 1    Date Filed: 09/19/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 13-51146
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                      September 19, 2014
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

ERIC GARCIA,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:13-CR-128


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Eric Garcia has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Garcia has filed a response. The record is not sufficiently developed to allow
us to make a fair evaluation of Garcia’s claim of ineffective assistance of
counsel; we therefore decline to consider the claim without prejudice to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-51146     Document: 00512775708      Page: 2   Date Filed: 09/19/2014


                                  No. 13-51146

collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014),
petition for cert. filed (June 4, 2014) (No. 13-10484).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Garcia’s response.      We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                         2